Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
In view of the Pre-Brief Conference request filed on 6/22/2021, PROSECUTION IS HEREBY REOPENED. A non-final office action to address issues raised at the conference are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Claim status
	Applicant’s amendment filed 12/16/2020 was entered.  Claims 1, 8, 15 were amended, claims 6, 13 and 20 were cancelled and claims 21-23 were added.
Claims 1-5, 7-12, 14-19, 21-23 are pending.

Election/Restriction
In prosecution the restriction requirement was withdrawn.
Claims 1-5, 7-12, 14-19, 21-23, drawn to a computer implemented method of correlating variant in DNA to virus sequences, drawn to a computer readable medium to implement a method analyzing read data and virus sequences, and drawn to a computer system to analyze read data and virus sequences, are currently under examination.

Priority
	This application filed 11/15/2016 makes no claim of priority.
No comment has been made by Applicants regarding the summary of priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Examiner Comment
In the Pre-Brief Conference is was agreed among the three conferees that the 101 rejection was appropriate and should be maintained.  The rejection of record is provided below.
Claim Analysis
The claims have been amended and still are generally directed to a method for evaluating the genome of patient for variants and correlating an identified variant with a viral sequence.  
“Based on the correlation matrix, the diversity set analysis engine 330 can determine virus(es) the patient has been exposed to/infected with, and send the information about the determination to the user interface 302.”


[0023] In some implementations, viral reference sequences of known viruses can be 
stored in a database or other type of repository. To reduce computational complexity, instead of parsing an entire sample DNA sequence (or the entire set of reads) and comparing to known virus reference sequences, the VDS only compares variants identified at step 108 to the known virus reference sequences. A human DNA sequence contains about 3.2 billion DNA base pairs, whereas an influenza DNA sequence has only about 13,500 DNA base pairs. By comparing the variants to the virus reference sequences, the VDS only needs to perform DNA string comparisons on the order of a couple thousand base pairs. 
[0024] At step 112, the VDS performs a diversity set analysis. For example, the VDS can use the results from the previous steps, such as the correlation matrix from step 110, to assist the patient's physician to identify possible treatment options. For example, the VDS can determine probable virus(es) the patient has been exposed to/infected by based on the correlation matrix. In some implementations, the identified treatment option is persisted in the VDS so that this information may be used for future analysis. From step 112, method 100 stops. 
[0025] FIG. 2 is a block diagram illustrating an example health system 200 for genomic- based virus detection, according to an implementation. The example system 200 includes components performing functions related to read alignment 206, variant calling 210, quality analysis & annotation 214, and diversity set analysis 218. The system 200 also includes sample unaligned reads 204, human reference genome 208, variants 212, and virus reference sequences 216 that can be stored in one or more databases or other types of repositories. In some implementations, human reference genome 208 (that is, a human reference DNA sequence) and virus reference DNA sequences 216 can be stored either within or outside the health system 200 (for example, public cloud services for biotechnology information). 
[0026] Read alignment 206 obtains the sample unaligned reads 204 (for example, unaligned DNA reads of a patient's sample obtained at step 104 of FIG. 1) and used human reference genome 208. Based on the used human reference genome 208, read alignment 206 aligns the 

 [0028] Based on the identified variants 212 and virus reference sequences 216, quality 
analysis and annotation 214 compares each variant to each virus reference sequence and determines a correlation matrix between the variants and the virus sequences (as explained in step 110 of FIG. 1). Quality analysis and annotation 214 sends the correlation matrix to diversity set analysis 218 which assists the patient's physician to identify possible treatment options (as explained in step 112 of FIG. 1).

It is noted that the specification provides no detail guidance for treatment, nor means to provide a correlation between a virus that is identified and any form of treatment.  Moreover, the specification does not appear to provide that this is an active physical step performed by a physician, merely possible instructions or guidance based on the virus identified if any were known in the art.
Response to Applicants arguments
	Applicants provide a summary of claim 1, noting that there was a general agreement that aligning claims with improvements in data analysis would overcome the 101.  Providing support of the specification, Applicants assert that under prong 1 that the clams as amended cannot be practiced in one’s mind or on paper.
The claim amendment and support of the specification are noted, however there is no specific requirement of the size nor the complexity of the data that is ‘received’ or assembled or compared to a reference viral sequence.  There is no requirement of the claim that a variant be present, however even when one is identified assessment and identification of a difference between two sequences appears that it could be practiced in one’s mind, and could be compared to other sequences.  Unlike the example noted, the claims do not require evaluation of the whole of the genome or even large sequences of viral sequence.


The claim amendments and Applicants’ arguments have been fully considered, but not found persuasive.  While the support for the amendments in the specification is acknowledged, it does not appear that the amendments align with any evidence of improvement, nor that they are adequately complex that they couldn’t be performed in one’s mind given the breadth of the claims.  Portions of the specification have been discussed, however as broadly set forth the claims provide for steps that can be practiced on paper or in one’s mind for the steps of assessment of similarities or differences of a sequence and comparison of differences of known viral sequences.  As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception, and claim limitations that are consistent with the argument.  Therefore, for the reasons above and of record the rejection is maintained.
Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Previous rejection of record
For step 1 of the 101 analysis, the claims are found to be directed to the statutory category of a computer implemented methods of evaluating sequence data, as well as medium and systems with directions to implement the method as amended.  As amended, the claims now require the use of one or more processors of a virus detection system, and that the medium (set forth in claim 8) provides that the method are a listing of instructions for the system.  I
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for the analysis and comparison of sequence read data.   The step of aligning and comparing sequence to arrive at the identification of related sequences are instructional steps.  In view of the art of record and general guidance of the specification, the claim requires computing similarity scores based on homology and determine a potential variant related to a viral sequence.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no required complexity of the data be compared and appears that it could be performed on paper in in one’s mind.  As amended, the claims recite comparing and generating matching variants within the read data being analyzed.  In review of the specification and the art of record, these steps appear to be consistent with abstract instructions to identify sequences that are mismatched in human comparison and similar/match to virus reference data.  As such these are found to be part of the judicial exception set forth in the claims.  Further, it is noted that the claims do not set forth any limitation on the number or complexity of the read data that is analyzed in the method steps, and simply require ‘a plurality of deoxyribonucleic acid (DNA reads)’

For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of simply obtaining and receiving sequence data, and possibly providing advice to a physician for treatment.  As such, the claims do not provide for any additional element to consider under step 2B.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Applicants have argued previously that the amendments to the claims are not directed to a judicial exception, integrate the recited judicial exception into a practical application of treatment, and provide for a technical solution by reducing computational complexity.  The claim amendments and Applicant’s arguments have been fully considered, but not found persuasive.

The claims as amended do not appear to provide for an additional element to evaluate under prong 2, and do not appear to provide for a practical application of the judicial exception.  Further, with respect to arguments that the claims reduce the complexity of data analysis, it is noted that the claims do not require any necessary complexity nor amount of read data being analyzed, nor the size of the reference data being analyzed, and appear to be inconsistent with Applicants position and arguments for the claims providing an improvement.  Moreover, it appears that given the breadth of the claims for the comparison of human sequences, the evaluation to a virus reference sequence is conditional, and even if compared the identification of a ‘matching vairant’ in the virus reference does not provide any clear ‘correlation’ provided in the final step of the amended claims.  With respect to providing possible treatment options, given the guidance of the specification, this appears to be a broad abstract instruction and relevant to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Examiner Comment
In the Pre-Brief Conference upon review of the art of record it was suggested and agreed among the three conferees that a 103 rejection was appropriate and should be made of record moving forward to the Board.

Claims 1-5, 7-12, 14-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2015), Thorburn et al (2015), Tae et al. (2014), Chen et al (2013) and Derse et al (2007) (all of record).
As discussed in the basis of the 101 rejection the claims are generally directed to a method for evaluating the genome of patient for variants and correlating an identified variant with a viral sequence.  More specifically, the steps require receiving sequence reads, assembling them and by alignment to a reference genome identify ‘at least one variant’, then comparing any identified variant to a virus reference database to compute and correlate the variant to a virus reference sequence that may be identified, and based on the virus identified provide treatment options.  The claims specifically indicate that the location of the read is not known before the assembly step, but provide not specific means or requirements to the assembly of the reads.  In review, the specification does not provide a specific means for assembly and generally provides assembly among the reads or with and relative to a reference sequence.  The specification provides that a ‘variant’ is any difference between the assembled sequence and any reference, (see [0019] teaching “the VDS will assemble them. For a first example, a DNA read has AGGA while the reference sequence has ACGA, although AGGA and ACGA are not exactly the same, the VDS may align the AGGA in the read with the ACGA in the reference sequence because only the second character is different and the remaining three characters are the same (in this case, the variant character may be due to a known genomic difference that can occur between various individuals)”), and does not provide how common variations which would be expected to exist in a human genome such as alleles, SNPs,… among individuals would be excluded as a variant that is identified in the step.  Of the variants identified, the variants then are compared to 
“Based on the correlation matrix, the diversity set analysis engine 330 can determine virus(es) the patient has been exposed to/infected with, and send the information about the determination to the user interface 302.”

which appears to analyze sequences identified/determined not to be normally present in the reference as a variant, in this case identified as a variant as a possible viral sequence, and compare them/variant to other reference databases containing a viral sequence, in this case given the general nature of the claims for databases with viral sequences.  Also, it is noted that claim 1 has been amended to have a final step for “providing treatment options based on the at least one determined virus”.  Support for the term “treatment” is found three time in the specification which provides:
[0023] In some implementations, viral reference sequences of known viruses can be 
stored in a database or other type of repository. To reduce computational complexity, instead of parsing an entire sample DNA sequence (or the entire set of reads) and comparing to known virus reference sequences, the VDS only compares variants identified at step 108 to the known virus reference sequences. A human DNA sequence contains about 3.2 billion DNA base pairs, whereas an influenza DNA sequence has only about 13,500 DNA base pairs. By comparing the variants to the virus reference sequences, the VDS only needs to perform DNA string comparisons on the order of a couple thousand base pairs. 
[0024] At step 112, the VDS performs a diversity set analysis. For example, the VDS can use the results from the previous steps, such as the correlation matrix from step 110, to assist the patient's physician to identify possible treatment options. For example, the VDS can determine probable virus(es) the patient has been exposed to/infected by based on the correlation matrix. In some implementations, the identified treatment option is persisted in the VDS so that this information may be used for future analysis. From step 112, method 100 stops. 
[0025] FIG. 2 is a block diagram illustrating an example health system 200 for genomic- based virus detection, according to an implementation. The example system 200 includes components 
[0026] Read alignment 206 obtains the sample unaligned reads 204 (for example, unaligned DNA reads of a patient's sample obtained at step 104 of FIG. 1) and used human reference genome 208. Based on the used human reference genome 208, read alignment 206 aligns the sample unaligned reads 204 against the human reference genome 208 (as explained in step 106 of FIG. 1). Read alignment 206 sends the aligned reads to variant calling 210 

 [0028] Based on the identified variants 212 and virus reference sequences 216, quality 
analysis and annotation 214 compares each variant to each virus reference sequence and determines a correlation matrix between the variants and the virus sequences (as explained in step 110 of FIG. 1). Quality analysis and annotation 214 sends the correlation matrix to diversity set analysis 218 which assists the patient's physician to identify possible treatment options (as explained in step 112 of FIG. 1).

For the final step, if a viral sequence is identified, it is noted that the specification provides no detail guidance for treatment, nor means to provide a correlation between a virus that is identified and any form of treatment.  Moreover, the specification does not appear to provide that this is an active physical step performed by a physician, merely possible instructions or guidance based on the virus identified if any were known in the art.
	Wang et al. (2015) provides evidence that analysis of reference genomes and analysis of fragments that are ‘discordant’ can be further analyzed and have been identified as viral reads to detect integration and possible defects as a consequence of the integration of the virus into genes present in the genome.  The teachings of Thorburn et al (2015) provides evidence that viral sequences can be analyzed for the treatment and that typing of respiratory infections, including viral pathogens through analysis of sequences that are present to identify the virus were performed and necessary to identify the presence of a virus.  As noted by Want et al. integration 

Given the guidance of the specification and breadth of the claims that provide obtaining assembled sequence reads, and identifying variations in the reads as compared to a reference for prima facie obvious to one having ordinary skill in the art at the time the invention was made to take the evidence that viral sequences could be detected in the human genome and more specifically in read data obtained by NGS as evidenced in Wang et al (2015), Thorburn et al (2015), Tae et al. (2014), Chen et al (2013) and Derse et al (2007), and to affect the analysis through the programs specifically created to identify viral sequences by comparing variations in human genome reads and comparing the variants to viral sequence information.  One having ordinary skill in the art would have been motivated to analyze the human genome for evidence of viral insertions for the study of virus insertion as provided by Derse et al in the analysis diseases such as leukemia.  Given the detailed teaching of each of Wang et al (2015), Thorburn et al (2015), Tae et al. (2014), Chen et al (2013) and Derse et al (2007) there would have been a reasonable expectation of success to provide programs that would identify variations in the human genome and compare the variations to known viral sequences to identify possible viral insertions in the genome given the evidence.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631